      Case 21-70009 Document 45 Filed in TXSB on 02/20/21 Page 1 of 3



                       IN THE UNITED STATED BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                       MCALLEN                                                         ENTERED
                                                                                                       02/18/2021
IN RE:                                              §
JOSIAH'S TRUCKING, LLC,                             §       CASE NO: 21-70009
       Debtor.                                      §
                                                    §
                                                    §       CHAPTER 7

                                          ORDER
                               SETTING ELECTRONIC HEARING
                                         Regarding ECF No. 39

1.     A hearing on Emergency Motion of Josiah¶s Trucking LLC to Convert to Chapter 11, Which is
       Filed in the Alternative to and Subject to and Without Waiving Josiah¶s Trucking LLC¶s Motion
       to Dismiss [Dkt. 32], ECF No. 39, shall be conducted electronically before the United States
       Bankruptcy Court, Southern District of Texas, McAllen Division on February 25, 2021 at 2:30
       p.m.. (Central Standard Time).

2.     To participate electronically, parties must follow the instructions set forWKRQ-XGJH5RGULJXH]¶V
       web page located at: https://www.txs.uscourts.gov/content/united-states-bankruptcy-judge-
       eduardo-v-rodriguez. Parties are additionally instructed to: (i) call in utilizing the dial-in-number
       for hearings before Judge Rodriguez at 712.775.8972, conference room number 999276 And to (ii)
       log on to GoToMeeting for video appearances and witness testimony, utilizing conference code:
       judgerodriguez.

3.     Use of speaker phones are not permitted. Parties wishing to participate in the hearing
       must either pick up the receiver, or utilize some form of head set such as ear buds or
       headphones. Participants may not have more than one open phone line while
       participating.

4.     Parties must comply with Bankruptcy Local Rule 9013- DQG -XGJH 5RGULJXH]¶V &RXUW
       Procedures Section VII(b) regarding the exchange and submission of electronic exhibits.

5.     Within one business day of receipt of this Order, Debtor must serve a copy of this Order
       RQDOOSDUWLHVHQWLWOHGWRQRWLFHRIWKHKHDULQJDQGILOHDFHUWLILFDWHRIVHUYLFHZLWKWKH&OHUN¶V
       office.

        SIGNED 02/18/2021



                                                          __________________________________
                                                                    Eduardo Rodriguez
                                                              United States Bankruptcy Judge


1/1
                         Case 21-70009 Document 45 Filed in TXSB on 02/20/21 Page 2 of 3
                                                               United States Bankruptcy Court
                                                                 Southern District of Texas
In re:                                                                                                                  Case No. 21-70009-evr
Josiah's Trucking, LLC                                                                                                  Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0541-7                                                   User: jchavez                                                               Page 1 of 2
Date Rcvd: Feb 18, 2021                                                Form ID: pdf002                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                     Recipient Name and Address
db                       +   Josiah's Trucking, LLC, c/o David Vasquez, Registered Agent, 7612 Petirrojo St., Edinburg, TX 78542-3649
ptcrd                    +   Carlos Tellez, c/o Luis Cardenas, Escobedo & Cardenas, LLP, 1602 Dulcinea, Edinburg, TX 78539-7609
ptcrd                    +   Rosemary Rodriguez, c/o Luis Cardenas, Escobedo & Cardenas, LLP, 1602 Dulcinea, Edinburg, TX 78539-7609
ptcrd                    +   Sonia Tellez, c/o Luis Cardenas, Escobedo & Cardenas, LLP, 1602 Dulcinea, Edinburg, TX 78539-7609

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
intp                            Brooklyn Specialty Insurance Co. Risk Retention Gr

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                            Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 18, 2021 at the address(es) listed
below:
Name                                 Email Address
Antonio Villeda
                                     on behalf of Debtor Josiah's Trucking LLC avilleda@mybusinesslawyer.com,
                                     VilledaFiled@hotmail.com;villedalawgroup@ecf.courtdrive.com;ccheatham@mybusinesslawyer.com;ehury@mybusinesslawyer.
                                     com;info2@mybusinesslawyer.com;mfsantos@mybusinesslawyer.com

Catherine Stone Curtis
                                     ccurtis@pulmanlaw.com ecf@pulmanlaw.com;mgarcia@pulmanlaw.com;csc@trustesolutions.net

Catherine Stone Curtis
                      Case 21-70009 Document 45 Filed in TXSB on 02/20/21 Page 3 of 3
District/off: 0541-7                                         User: jchavez                                                            Page 2 of 2
Date Rcvd: Feb 18, 2021                                      Form ID: pdf002                                                         Total Noticed: 4
                            on behalf of Trustee Catherine Stone Curtis ccurtis@pulmanlaw.com
                            ecf@pulmanlaw.com;mgarcia@pulmanlaw.com;csc@trustesolutions.net

Jason A Powers
                            on behalf of Interested Party Brooklyn Specialty Insurance Co. Risk Retention Group Inc. Jason.powers@lewisbrisbois.com,
                            Kathy.Truong@lewisbrisbois.com

Shelby A Jordan
                            on behalf of Petitioning Creditor Sonia Tellez ecf@jhwclaw.com

Shelby A Jordan
                            on behalf of Interested Party Rosemary Rodriguez ecf@jhwclaw.com

Shelby A Jordan
                            on behalf of Petitioning Creditor Rosemary Rodriguez ecf@jhwclaw.com

Shelby A Jordan
                            on behalf of Interested Party Sonia Tellez ecf@jhwclaw.com

Shelby A Jordan
                            on behalf of Petitioning Creditor Carlos Tellez ecf@jhwclaw.com

Shelby A Jordan
                            on behalf of Interested Party Carlos Tellez ecf@jhwclaw.com

Simon Richard Mayer
                            on behalf of Trustee Catherine Stone Curtis simon.mayer@lockelord.com Autodocket@lockelord.com

Simon Richard Mayer
                            on behalf of Plaintiff Catherine Stone Curtis simon.mayer@lockelord.com Autodocket@lockelord.com

US Trustee
                            USTPRegion07.CC.ECF@USDOJ.GOV


TOTAL: 13
